94 F.3d 654
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.REAL PROPERTY SITUATED AT 7780 GILES STREET, LAS VEGAS, Defendant,Jerome Mosley, Defendant-Appellant.

No. 95-16512.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 16, 1996.
Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Jerome Mosley, a Nevada state prisoner, appeals pro se the district court's dismissal of his self-styled 28 U.S.C. § 2255 motion to vacate the forfeiture of several parcels of real property.  Mosley contends that the forfeiture violates the Double Jeopardy Clause because it followed his prosecution in state court for drug offenses.  He also claims that the forfeiture violates the Excessive Fines Clause and that it was imposed outside his presence in violation of Fed.R.Crim.P. 43(a).


3
The district court dismissed the petition for lack of jurisdiction because Mosley was not in federal custody and had not exhausted state remedies.  It appears to us that Mosley was not challenging his confinement, in any case.  We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


4
To the extent that Mosley's motion challenged his confinement, we uphold its dismissal without prejudice for the reasons set forth in the district court's July 21, 1995 order.  Mosley's double jeopardy claims are foreclosed by the Supreme Court's recent decision in  United States v. Ursery, 116 S.Ct. 2135 (1996).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3